DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jung-Chun Hung on March 12, 2021.
The application has been amended as follows: 
Please cancel claims 3 and 13.
Please amend claims 1, 4, 11 and 16 as follow:
***
1. A connector, comprising:
an insulating body having a top side formed with an insertion hole, the insulating body being provided therein with a receiving space in communication with the insertion hole;
a plurality of metal terminals embedded in the insulating body, wherein each said metal terminal has an end exposed through the receiving space and an opposite end extending out of the insulating body; and
a shell having a rectangular-shaped cross section and thus forming a vertically throughgoing assembly space, the insulating body extending into and being fixed in the assembly space;
the connector being characterized in that:
;
wherein the insulating body has a rear side provided with at least one protruding block, the shell has a rear side formed with at least one engaging hole, and when the insulating body extends into the assembly space, the protruding block extends into, and presses against a wall of, a corresponding one of the engaging holes.
***
	4.     The connector of claim 1, wherein the insulating body is provided with at least one guiding portion.
***
11.    A shell, configured to be applied to a connector and having a rectangular-shaped cross section, wherein a vertically throughgoing assembly space is formed in the shell, and an insulating body is able to extend into and be fixed in the assembly space, the shell being characterized in that:
the shell has two guiding portions on a same side and has a rear side formed with at least two engaging holes corresponding respectively in position to the two guiding portions and extending upward from a bottom edge of the shell the two guiding portions extend upward from a portion of a top edge of the shell, the guiding portions are plate-shaped, and to connect another ;
wherein when the insulating body extends into the assembly space, a protruding block on a rear side of the insulating body extends into, and presses against a wall of, a corresponding one of the engaging holes.
***
16.     The shell of claim 11, wherein the two guiding portions are spaced apart, an end edge of one of the guiding portions corresponds and connects to an end edge of another one of the guiding portions to form a space forming portion between the guiding portions, an inner side of the space forming portion and an outer side of a sidewall of the insulating body jointly form an insertion space, and once the connector and the another connector are connected, the insertion space is inserted by a corresponding portion of the another connector.
***
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record failed to teach when the insulating body extends into the assembly space, a protruding block on a rear side of the insulating body extends into, and presses against a wall of, a corresponding one of the engaging holes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833